DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Claims 2-20 are pending upon entry of amendment filed on 12/10/21.

3.	Upon approval of the terminal disclaimer filed on 12/10/21, the rejection of record has been withdrawn.

4. 	The following is an Examiner's Statement of Reasons for Allowance: 

Claims 2-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the claims are allowable because the IL-8 human monoclonal antibody is capable of treating solid tumors cancers (response filed on 2/16/21) and the terminal disclaimer approved on 12/10/21 obviates the double patenting rejection.

5.  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

6.	       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


Yunsoo Kim
Patent Examiner
Technology Center 1600
December 22, 2021 

/YUNSOO KIM/Primary Examiner, Art Unit 1644